Exhibit 10.2

 

Notice of Grant of Time-Vesting Restricted Stock Units (Director, Settlement
Upon Vesting)

Anacor Pharmaceuticals, Inc.
ID: [·]
1020 East Meadow Circle
Palo Alto, CA 94303

[NAME OF PARTICIPANT]
[ADDRESS]
[CITY, STATE, ZIP]

AWARD NUMBER: [·]
PLAN: [·]
ID: [·]

 

Anacor Pharmaceuticals, Inc. (the “Company”) hereby grants to you the number of
time-vesting restricted stock units (“RSUs”) set forth below (this “Award”).
This Award is subject to all of the terms and conditions set forth in this
Notice of Grant of Time-Vesting Restricted Stock Units (this “Grant Notice”),
the Anacor Pharmaceuticals, Inc. 2010 Equity Incentive Plan (the “Plan”) and the
Time-Vesting Restricted Stock Unit Award Agreement (the “Award Agreement”),
which is attached hereto.  Capitalized terms not defined in this Grant Notice
but defined in the Award Agreement or the Plan will have the meanings assigned
to such terms in the Award Agreement or the Plan, as applicable.  Except as
expressly provided in the Award Agreement, in the event of any conflict between
the provisions of this Grant Notice or the Award Agreement and those of the
Plan, the provisions of the Plan will control.

 

Participant:

Date of Grant:

Vesting Commencement Date:

Number of RSUs:

 

Additional Terms/Acknowledgements: By accepting this Award, whether
electronically or otherwise, you acknowledge receipt of, and understand and
agree to, this Grant Notice, the Award Agreement, the Plan, and the stock plan
prospectus for the Plan. Unless otherwise specified in a written agreement
between the Company and you, this Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between you and the Company regarding this
Award and supersede all prior oral and written agreements on the terms of this
Award. By accepting this Award, whether electronically or otherwise, you consent
to receive the Plan and other related documents by electronic delivery and to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company. You
acknowledge that you have had an opportunity to obtain the advice of counsel
prior to accepting this Award.

 

Attachments:             Award Agreement

 

--------------------------------------------------------------------------------


 

ANACOR PHARMACEUTICALS, INC.
2010 EQUITY INCENTIVE PLAN
TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT (DIRECTOR)

 

Pursuant to the Notice of Grant of Time-Vesting Restricted Stock Units to which
this agreement is attached (the “Grant Notice”) and this Time-Vesting Restricted
Stock Unit Award Agreement (this “Award Agreement”) and in consideration of your
services, Anacor Pharmaceuticals, Inc. (the “Company”) has granted you a
Restricted Stock Unit Award (this “Award”) under its 2010 Equity Incentive Plan
(the “Plan”) for the number of Restricted Stock Units indicated in the Grant
Notice.  Capitalized terms not defined in this Award Agreement or in the Grant
Notice but defined in the Plan will have the meanings assigned to such terms in
the Plan.

 

The details of this Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.             GRANT OF THE AWARD.  This Award represents your right to be
issued on a future date one share of the Company’s Common Stock for each
Restricted Stock Unit that vests.  As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units subject to this Award.  This
Award was granted in consideration of your services to the Company.  Except as
otherwise provided herein, you will not be required to make any payment to the
Company (other than past and future services to the Company) with respect to
your receipt of this Award, the vesting of the Restricted Stock Units or the
delivery of the Common Stock to be issued in respect of this Award.

 

2.             VESTING.

 

(a)           Subject to Section 2(b) below, (i) 100% of your Restricted Stock
Units under this Award will vest on the date preceding the date of the Company’s
next Annual Meeting of Stockholders following the Vesting Commencement Date (as
set forth in the Grant Notice), (ii) vesting will cease upon the termination of
your Continuous Service and (iii) upon such termination of your Continuous
Service, the Restricted Stock Units credited to the Account that were not vested
on the date of such termination will be forfeited at no cost to the Company and
you will have no further right, title or interest in such Restricted Stock Units
or the shares of Common Stock to be issued in respect thereof. For purposes of
this Award Agreement, in the event of a Change in Control, “Continuous Service”
shall include continued service as an employee, director or consultant of the
Company, its successor or any of their respective Affiliates following the
Change in Control.

 

(b)           Notwithstanding anything to the contrary in this Award Agreement
or the Plan, if, at any time within twelve (12) months following a Change in
Control, your service as a Director terminates (a “Qualifying Termination”),
then any outstanding Restricted Stock Units that are unvested pursuant to this
Award Agreement shall become fully vested as of the date of such Qualifying
Termination; provided that, to the extent this Award is, or becomes, subject to
more favorable vesting or settlement terms pursuant to any written agreement
between you and the Company or any action explicitly approved by the Board or
the Committee, as applicable, this Award shall be subject to both the terms set
forth herein and such other applicable terms, applied with the maximum intended
benefit to you. At the time of a Change in Control, the Company, in its sole
discretion, may, in addition to any other action permitted pursuant to the terms
of the Plan, provide for the termination of this Award in exchange for payment
to you of the product of (x) the Fair Market Value of a share of Common Stock
underlying this Award as of the date of the Change in Control multiplied by
(y) the number of unvested shares of Common Stock underlying this Award at the
time of the Change in Control. For purposes of this Award Agreement, “Change in
Control” shall mean any single event or series of related events constituting a

 

2

--------------------------------------------------------------------------------


 

“Change in Control” (or any analogous term) under (a) clauses (i) through
(iv) of the “Change in Control” definition set forth in the Plan (as qualified
by clause (A), but not clause (B), of the last paragraph of such definition) and
(b) any individual written agreement between you and the Company or any of its
Affiliates, in each case, applied with the maximum intended benefit for you;
provided, however, that if no definition of “Change in Control” (or any
analogous term) is set forth in an individual written agreement between you and
the Company or any of its Affiliates, such term shall have the meaning
designated in clause (a) above.

 

3.             NUMBER OF RESTRICTED STOCK UNITS & SHARES OF COMMON STOCK.

 

(a)           The Restricted Stock Units subject to this Award will be adjusted
from time to time for Capitalization Adjustments, as provided in the Plan.

 

(b)           Any additional Restricted Stock Units and any shares, cash or
other property that become subject to this Award pursuant to this Section 3 will
be subject, in a manner determined by the Board or the Committee, as applicable,
to the same forfeiture restrictions, restrictions on transferability, and time
and manner of delivery as applicable to the other Restricted Stock Units and
shares covered by this Award.

 

(c)           No fractional shares or rights for fractional shares of Common
Stock will be created pursuant to this Section 3.  Any fraction of a share will
be rounded down to the nearest whole share.

 

4.             TRANSFERABILITY.   Except as otherwise provided in this
Section 4, this Award is not transferable, except by will or by the laws of
descent and distribution.

 

(a)           Limitations on Transfer; Compliance with “Blackout” Window Period.
In addition to any other limitation on transfer created by applicable securities
laws, you agree not to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in any of the shares of Common Stock subject to this
Award until the shares are issued to you in accordance with this Award
Agreement.  After the shares have been issued to you, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein, any applicable Company policies (including, but not limited to, insider
trading and window period policies) and applicable securities laws. By accepting
this Award, whether electronically or otherwise, you agree not to sell any such
shares following a termination of your Continuous Service until the expiry of
any “blackout” or other designated window period in which sales of shares of
Common Stock are not permitted in place at the time of such termination.

 

(b)           Certain Trusts.  Upon receiving written permission from the
Company’s General Counsel or his or her designee, you may transfer this Award to
a trust if you are considered to be the sole beneficial owner (determined under
Section 671 of the Code and applicable state law) while this Award is held in
the trust, provided that you and the trustee enter into transfer and other
agreements required by the Company.

 

(c)           Domestic Relations Orders.  Upon receiving written permission from
the Company’s General Counsel or his or her designee, and provided that you and
the designated transferee enter into transfer and other agreements required by
the Company, you may transfer this Award pursuant to a domestic relations order
that contains the information required by the Company to effectuate the
transfer.  You are encouraged to discuss the proposed terms of any division of
this Award with the Company prior to finalizing the domestic relations order to
help ensure the required information is contained within the domestic relations
order.

 

3

--------------------------------------------------------------------------------


 

(d)           Beneficiary Designation.  Upon receiving written permission from
the Company’s General Counsel or his or her designee, you may, by delivering
written notice to the Company (including electronically) in a form provided by
or otherwise satisfactory to the Company, designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Award Agreement. In the absence of such a designation, your executor or
administrator of your estate shall be entitled to receive, on behalf of your
estate, any distribution of Common Stock to which you were entitled at the time
of your death pursuant to this Award Agreement.

 

5.             DATE OF ISSUANCE.  In the event one or more Restricted Stock
Units vests, the Company will issue to you, on the applicable vesting date, one
share of Common Stock for each Restricted Stock Unit that vests and each such
issuance date is referred to as an “Original Issuance Date”; provided that, in
the Company’s sole discretion and upon written notice to you, the Company may
require that such issuance be effectuated by transferring or arranging to have
transferred such shares into a brokerage account designated by the Company for
your benefit. If an Original Issuance Date falls on a date that is not a
business day, delivery will instead occur on the next following business day
(each such Original Issuance Date, as may be delayed pursuant to the terms of
this Section 5, an “Issuance Date”).

 

6.             DIVIDENDS.  If a dividend is paid on shares of the Company’s
Common Stock during the period commencing on the Grant Date and ending on an
Issuance Date with respect to any unvested Restricted Stock Units, you shall be
eligible to receive on the Issuance Date for such Restricted Stock Units an
amount equal to the amount of the dividend that you would have received had the
shares of Common Stock underlying such Restricted Stock Units been distributed
to you as of the time at which such dividend is paid; it being understood that
no such amount shall be payable with respect to any Restricted Stock Units that
are forfeited. Such amount shall be paid to you on the applicable Issuance Date
in the same form (cash, shares of Common Stock or other property) in which such
dividend is paid to holders of shares of Common Stock generally.

 

7.             NO RIGHTS TO ADDITIONAL AWARDS OR RETENTION.

 

(a)           Each of the Grant Notice, this Award Agreement and the Plan is not
a service contract, and nothing in the Grant Notice, this Award Agreement or the
Plan shall be deemed to create in any way whatsoever any obligation on your part
to continue in the service of the Company or any of its Affiliates.  In
addition, nothing in the Grant Notice, this Award Agreement or the Plan shall
obligate the Company or any of its Affiliates, their respective shareholders,
boards of directors, officers or Employees to continue any relationship that you
might have as a Director or Consultant for the Company or any of its Affiliates.

 

(b)           This Award is a one-time discretionary award and nothing in the
Grant Notice, this Award Agreement or the Plan shall confer upon you any claim
to be granted future or additional awards under the Plan. The terms and
conditions of this Award need not be the same as with respect to other
recipients of restricted stock units under the Plan.

 

8.             NO OBLIGATION TO MINIMIZE TAXES; NO WITHHOLDING.

 

(a)           The Company has no duty or obligation to minimize the tax
consequences to you of this Award and will not be liable to you for any adverse
tax consequences to you arising in connection with this Award.  You shall not
make any claim against the Company, or any of its Officers, Directors, Employees
or Affiliates related to tax liabilities arising from this Award or your other
compensation. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax

 

4

--------------------------------------------------------------------------------


 

consequences of this Award and by accepting this Award, whether electronically
or otherwise, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

 

(b)           You hereby acknowledge that you are solely responsible for the
satisfaction of any tax obligations that may arise under applicable federal,
state, local or foreign law in connection with this Award. The Company is not
responsible for, and is under no obligation to take any action to satisfy on
your behalf, any tax obligations, including withholding, that may arise with
respect to this Award.

 

9.             NOTICES.  Any notices provided for in this Award Agreement or the
Plan will be given in writing (including electronically) as follows (or to such
other address as such party may hereafter specify for the purposes of notices
hereunder by written notice to the other party hereto):

 

If to the Company, to:

Anacor Pharmaceuticals, Inc.

1020 East Meadow Circle

Palo Alto, CA 94303

Attention: General Counsel

Facsimile: (650) 543-7660

 

If to you, to the last address that you provided to the Company. Any notices
provided for in this Award Agreement or the Plan will be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five days after deposit in the United States mail, postage prepaid. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means. By accepting this
Award, whether electronically or otherwise, you consent to receive such
documents by electronic delivery and to participate in the Plan through an
online or electronic system established and maintained by the Company or another
third party designated by the Company.

 

10.          GOVERNING PLAN DOCUMENT.  This Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of this
Award Agreement, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan.  Except as expressly provided in this Award Agreement, in
the event of any conflict between the provisions of this Award Agreement and
those of the Plan, the provisions of the Plan will control. In addition, this
Award (and any compensation paid or shares issued pursuant to this Award) is
subject to recoupment in accordance with any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

 

11.          SEVERABILITY.  If all or any part of the Grant Notice, this Award
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of the Grant Notice, this Award Agreement or the Plan not declared to be
unlawful or invalid. Any section of the Grant Notice, this Award Agreement or
the Plan (or part of such a section) so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such section or part of a section to the fullest extent possible while
remaining lawful and valid.

 

12.          AMENDMENT.  This Award Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Award Agreement may be amended solely by the Board or the Committee, as
applicable, by a writing which specifically states that it is amending this
Award Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment adversely affecting your rights hereunder may be
made without your written consent. Without

 

5

--------------------------------------------------------------------------------


 

limiting the foregoing, the Board or the Committee, as applicable, reserves the
right to change, by written notice to you, the provisions of this Award
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of this Award
which is then subject to restrictions as provided herein.

 

13.          COMPLIANCE WITH SECTION 409A OF THE CODE.  This Award is intended
to be exempt from Section 409A of the Code by complying with the “short-term
deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4) and,
accordingly, any shares of Common Stock (or other amounts) which become
deliverable as of a vesting date under this Award Agreement will be delivered to
you promptly (subject to the provisions of this Award Agreement) but in no event
later than the 15th day of the third month following the end of the calendar
year of such vesting date.  Each installment of shares that vests is a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2). The Board
or the Committee, as applicable, shall have full authority to give effect to the
intent of this Section 13.  The Company shall have no liability to you if the
Plan or this Award Agreement or vesting, settlement or payment of this Award is
subject to the additional tax and penalties under Section 409A of the Code.

 

14.          UNSECURED OBLIGATION; NO SHAREHOLDER RIGHTS.  This Award is
unfunded, and as a holder of Restricted Stock Units, you will be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares or other property pursuant to this Award Agreement. 
Subject to Section 6, you will not have voting or any other rights as a
shareholder of the Company with respect to the shares to be issued pursuant to
this Award Agreement until such shares are issued to you. Upon such issuance,
you will obtain full voting and other rights as a shareholder of the Company.
Nothing contained in this Award Agreement, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

15.          SUCCESSORS AND ASSIGNS; NO THIRD PARTY BENEFICIARIES.

 

(a)           Subject to Section 4, neither the Grant Notice, this Award
Agreement nor any right, remedy, obligation or liability arising thereunder or
hereunder or by reason thereof or hereof shall be assignable by you.

 

(b)           The rights and obligations of the Company under this Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. All obligations of the Company under this
Award will be binding on the Company’s successors and assigns, whether the
existence of such successor or assign is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

(c)           Nothing in the Grant Notice or this Award Agreement, expressed or
implied, is intended to confer on any person or entity other than the Company
and you, and its and your respective heirs, successors, legal representatives
and permitted assigns, any rights, remedies, obligations or liabilities under or
by reason of the Grant Notice or this Award Agreement.

 

16.          GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(a)           All issues concerning the construction, validity and
interpretation of the Grant Notice, this Award Agreement and the Plan and the
rights and obligations of the parties hereunder, shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to

 

6

--------------------------------------------------------------------------------


 

the conflicts of laws rules of such state. Any legal action or proceeding with
respect to the Grant Notice, this Award Agreement or the Plan shall be brought
exclusively in a state or federal court of competent jurisdiction located in
California, and each of the Company and, by accepting this Award, whether
electronically or otherwise, you hereby irrevocably accepts for itself and
yourself and in respect of its and your property, respectively, generally and
unconditionally, the exclusive jurisdiction of such courts. Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of the aforesaid actions or proceedings arising out of or in
connection with this Award Agreement in the courts referred to in this paragraph
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(b)           YOU HEREBY IRREVOCABLY WAIVE ALL RIGHT OF TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING (INCLUDING COUNTERCLAIMS) RELATING TO OR ARISING OUT
OF OR IN CONNECTION WITH THE GRANT NOTICE, THIS AWARD AGREEMENT OR THE PLAN OR
ANY OF THE TRANSACTIONS OR RELATIONSHIPS HEREBY CONTEMPLATED OR OTHERWISE IN
CONNECTION WITH THE ENFORCEMENT OF ANY RIGHTS OR OBLIGATIONS HEREUNDER.

 

17.          MISCELLANEOUS.

 

(a)           For purposes of this Award Agreement, the division of this Award
Agreement into sections and other subdivisions and the insertion of headings are
for convenience of reference only and do not alter the meaning of, or affect the
construction or interpretation of, this Award Agreement.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Award.

 

(c)           This Award Agreement will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

(d)           By accepting this Award, whether electronically or otherwise, you
agree to comply with any applicable stock ownership guidelines of the Company as
may be implemented or amended from time to time.

 

7

--------------------------------------------------------------------------------